DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on July 26, 2021, the 112(b) rejections in the previous office action (dated 05/12/21), are hereby withdrawn. Claims 1, 3-4, 7, 9, 14 and 15 have been amended, claims 2, 5 and 6 have been cancelled, and claims 8, 10-13 and 16 were previously presented. 
	Therefore, claims 1, 3-4 and 7-16 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6050417) in view of  CN206485744U (art of record; hereinafter 744U).
Regarding claim 1, Smith teaches a box (10; as shown in Figs. 1-3; capable of loading a film), comprising: a base (14) provided with a level adjuster (i.e. in the form of a cable tie (62)); a lower buffer member (34; i.e. the left structure in Smith Fig. 1) supported by the level adjuster; a protective cover (16) for use with the base, the protective cover comprising a top part; and an upper buffer member (40; i.e. the right structure in Smith Fig. 1) between the protective cover and the lower buffer member (see Smith Fig. 1); wherein the level adjuster 
	Thus, Smith fails to teach the upper buffer member comprising a first buffer member close to the top part, a second buffer member far from the top part, and a third buffer member between the first buffer member and the second buffer member.
	744U is in the same field of endeavor as the claimed invention and Smith, which is a shock-proof box having adjustable buffer members. 744U teaches a box (1) having a base with an upper buffer member (2, 6-7, 10-13; i.e. the left structure in 744U Fig. 1) and a lower buffer member (i.e. the right structure in 744U Fig. 1), wherein the upper buffer member being between the protective cover and the lower buffer member, and the upper buffer member comprises a first buffer member (i.e. plate (7) in 744U Fig. 1) close to the top part, a second buffer member (i.e. pressing plate (12) and sponge pad (13) in 744U Fig. 1) far from the top part, and a third buffer member (i.e. spring (11) in 744U Fig. 1) between the first buffer member and the second buffer member (744U [0018-0020] and Fig. 1).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the upper buffer member (of Smith) with a similar upper buffer member below the top part of protective cover (as taught by 744U) to enhance the overall shock-absorbing properties of the box (by doing so – minimizes additional damage to the stored film).  Furthermore, the upper buffer member of both Smith and 774U are considered to be art-recognized equivalents (as both allow to adjust the amount of cushioning being provided to the stored item) at the time of the invention was made, one ordinary skill in the art would have found it obvious to substitute the upper buffer member (of 774U) for the upper buffer member (of Smith). An express suggestion to substitute one See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 3, modified Smith as above further teaches wherein at least part of the plurality of adjusting members are connected to the lower buffer member (see Smith Fig. 1).
Regarding claim 7, modified Smith as above further teaches wherein the third buffer member comprises at least one elastic member (i.e. spring (11)), which is connected to the first buffer member and the second buffer member (see 744U Fig. 1).
Regarding claim 8, modified Smith as above further teaches wherein the at least one elastic member comprises a plurality of elastic members, which are uniformly distributed between the first buffer member and the second buffer member (see 744U Fig. 1).

Claims 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references above (as applied to claim 1) and further in view of  Allison (US 7080735; hereinafter Allison).
Regarding claim 4, Smith as above teaches all the structural limitations as set forth in claim 1, except for wherein at least one of the plurality of adjusting members comprises a screw member.
	Allison is in the same field of endeavor as the claimed invention and Smith, which is a shock-proof box having adjustable buffer members. Allison teaches a box (102) for loading a film, comprising: a base (103) provided with a level adjuster (127, 129, 131 and 133); and a lower buffer member (113 and 117) supported by the level adjuster, a protective cover (105) for use with the base, the protective cover comprising a top part; and an upper buffer member (111,115,119 and 123) between the protective cover and the lower buffer member, the upper buffer member comprises a first buffer member (115) close to the top part, a second buffer member (123) far from the top part, and a third buffer member (119) between the first buffer member and the wherein at least one of the plurality of adjusting members comprises a screw member (i.e. bolts 131 or 133; Allison Col. 3 Ln. 23 – Col. 6 Ln. 14 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cable tie (of Smith) with a similar screw member (as taught by Allison) to allow the user manually adjust the amount of pressure each buffer member applies on the loaded film.  Furthermore, the cable tie or screw member of both Smith and 774U are considered to be art-recognized equivalents (as they both are types of fasteners) at the time of the invention was made, one ordinary skill in the art would have found it obvious to substitute the screw member (of Allison) for the cable tie (of Smith). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 9, modified Smith as above further teaches an operating member (i.e. the nut (127) of Allison is what examiner equates to the claimed operating member) through the top part of the protective cover, wherein one end of the operating member is in contact with the upper buffer member (see Allison Fig. 2).
Regarding claim 10, modified Smith as above further teaches as set forth in claims 1 and 9 (respectively), except for wherein the operating member is at a central position of the top part.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operating member at a central position of the top part because the resultant structures will work equally well and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04(VI)(C)
Regarding claim 11, modified Smith as above further teaches wherein the operating member comprises a rotary knob (i.e. the nut (127) of Allison is what examiner equates to the claimed operating member; see Allison Fig. 2).

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references above (as applied to claim 1) and further in view of  CN 105235987A (art of record; hereinafter 987A).
Regarding claim 12, Smith as above teaches all the structural limitations as set forth in claim 1, except for at least one fixed stopper and at least one movable stopper which are on the base and around the lower buffer member.
	987A is in the same field of endeavor as the claimed invention and Smith, which is a shock-proof box having adjustable buffer members. 987A teaches a box for loading a film, comprising: a base (500); and a lower buffer member (300); and at least one fixed stopper (310; see 987A Fig. 2) and at least one movable stopper (320; see 987A Fig. 2) which are on the base and around the lower buffer member (987A [0040-0079] and Figs. 1-9).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the base (of Smith) with at least one fixed stopper and at least one movable stopper around the lower buffer member (as taught by 987A) to encase the loaded film (by doing minimizing the chances of the loaded film from moving or sliding around during transport).
Regarding claim 13, modified Smith as above further teach wherein the at least one fixed stopper comprises a plurality of fixed stoppers, wherein a part of the plurality of fixed stoppers are on a first side of an edge of the lower buffer member; the at least one movable stopper comprises a plurality of movable stoppers, wherein a part of the plurality of movable stoppers are on a third side of the edge of the lower buffer member, the third side being opposite to the see 987A Fig. 2). 
Examiner’s note: Essentially, 987A shows only one side having a plurality of fixed stoppers and the other three sides having a plurality of movable stoppers (as shown in Fig. 2).
	Thus, 987A fails teach another part of the plurality of fixed stoppers are on a second side of the edge of the lower buffer member, the first side being adjacent to the second side.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the adjacent side (or edge of 987A) with respect to the first side with the plurality of fixed stoppers to have a plurality of fixed stoppers instead of a plurality of movable stoppers, to allow the user to adjust the securing properties of the overall base or lower buffer.
Regarding claims 14-16, modified Smith as above further teaches all the structural limitations as set forth in claims 1, 3-4 and 7-13 (respectively), therefore a person having skill in the art given the element of the claimed invention as taught in the prior art of record, would have been reasonably apprised of how to load a film using a box with a base having a level adjuster, an upper buffer member and a lower buffer member. Additionally, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes a device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process  or method. See MPEP §2112.02

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1, 3-4 and 7-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736